Citation Nr: 0319693	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-17 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability evaluation prior 
to April 1994, and disability evaluation in excess of 10 
percent since April 1994 for hepatitis, based on an initial 
grant of service connection.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, schizophrenia.  

3.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from May 1971 to 
March 1973.

The Board notes that the claims regarding service connection 
for schizophrenia and a skin disorder were developed and 
certified for appeal as claims to reopen based upon new and 
material evidence.   However, these matters are to be 
considered on a direct basis as discussed below and have been 
recharacterized accordingly on the title page of this 
decision. 

In a March 1994 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for a skin disorder and a psychiatric disorder, including 
post-traumatic stress disorder (PTSD).  The claim for service 
connection for PTSD was withdrawn in October 1996.  

In two statements in support of his claim received in April 
1994, the veteran requested the RO to "reconsider" his 
claim for service connection for a skin disorder, PTSD, and a 
compensable rating for hepatitis.  Although the RO did not 
treat the April 1994 statements as the veteran's notices of 
disagreement (NOD), the Board finds that these documents 
adequately satisfy the requirements of a notice of 
disagreement.  See 38 C.F.R. § 20.201 (2002).  The use of the 
word "reconsideration" by the veteran is interpreted as 
politely expressing disagreement with the decision and his 
intent to pursue his claim.  In addition, the Board views the 
VA Form 21-526 received in October 1994 as a notice of 
disagreement with the March 1994 rating action denying 
service connection for a psychiatric disorder.  Id.  His 
continued assertion that he has a psychiatric disorder during 
the one-year period when he can properly file a NOD indicates 
his continued disagreement with the RO's decision to deny 
that benefit.  

In May 1997, the veteran received a statement of the case 
(SOC) for the claim for service connection for an acquired 
psychiatric disorder.  In a VA Form- 9 received in June 1997, 
the veteran indicated that he "disagreed with the 
decision."  Upon review of the record and applying a liberal 
interpretation of the document, the Board will treat the 
document as the veteran's substantive appeal with respect to 
the issue of entitlement to service connection for an 
acquired psychiatric disorder, schizophrenia.  See Allin v. 
Brown, 6 Vet. App. 207, 213 (1994).  

In June 2002, the veteran received his first SOC addressing 
the issue of entitlement to service connection for a skin 
disorder.  The Board notes that the June 2002 SOC considered 
the issue on a new and material evidentiary basis.  However, 
in that the appeal flows from the April 1994 notice of 
disagreement (with the March 1994 rating action), the claim 
for service connection for a skin disorder is considered on a 
direct basis.  When a SOC has not been issued following the 
submission of a timely NOD, the claim remains open and does 
not become final.  See 38 C.F.R. §§ 19.26, 20.200 (2002).  A 
substantive appeal was received in July 2002 from the veteran 
regarding the claim for service connection for a skin 
disorder.  

As to the hepatitis claim, the RO granted service connection 
for hepatitis in March 1994, and assigned a noncompensable 
disability evaluation, effective November 1993.  In the 
statement in support of claim dated in April 1994, the 
veteran expressed disagreement with the RO's initial 
assignment of a noncompensable evaluation for the hepatitis.  
On this issue, the RO also did not treat the April 1994 
statement as a NOD.  As noted above, the Board will consider 
this document as the veteran's NOD with the assignment of the 
initial disability evaluation for hepatitis.  38 C.F.R. 
§ 20.201.  In a rating action dated in February 1996, the RO 
increased the disability rating for hepatitis to 10 percent, 
effective April 19, 1994.  In June 1997, the veteran received 
a SOC with respect to the hepatitis claim.  In a VA-9 
received in June 1997, the veteran indicated that he 
disagreed with the decision.  As noted above, the Board views 
this document as the veteran's substantive appeal of the 
increased rating issue.  

Based on the foregoing, analysis, the three issues on appeal 
to the Board arise from the  March 1994 rating decision of 
the RO in San Juan, Puerto Rico.  

Since the veteran has disagreed with the initial ratings 
assigned for his hepatitis, the Board has recharacterized the 
issue as noted on cover page of this decision.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  As noted, during the 
course of this appeal, in February 1996, the RO increased the 
rating for hepatitis to 10 percent, effective April 19, 1994.  
Inasmuch as the veteran is presumed to seek the maximum 
available benefit for a disability, and higher evaluation is 
available for his tinea pedis, both for the period prior to 
April 19, 1994, as well as since that time, his claim for a 
higher evaluation remains viable on appeal.  Id; AB v. Brown, 
6 Vet. App. 35, 38 (1993).
REMAND

Hepatitis

The veteran's hepatitis has been evaluated under 38 C.F.R. 
§ 4.114, which governs ratings of the digestive system.  
During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, where the amended regulations 
expressly provide an effective date (as in this case) and do 
not allow for retroactive application, the claimant is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997).  

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised. 
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added. Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 (under which the veteran is 
currently rated), was the appropriate rating Code for 
infectious hepatitis.  Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C. Diagnostic Code 7354 now contains 
criteria for evaluating hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, 
and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period. Further, a 60 percent rating requires 
daily fatigue, malaise and anorexia with substantial weight 
loss (or other indication of malnutrition) and hepatomegaly; 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly. 
Finally, a 100 percent rating requires near constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

The veteran has not been adequately advised of the change in 
regulations with respect to his claim.  Although the RO 
mentioned the change in regulations in a supplemental 
statement of case (SSOC) dated in May 2002, the provisions of 
the amended regulations were not provided.  

In addition, it appears that VA outpatient treatment records, 
including the report of gastrointestinal endoscopy dated in 
January 2000, were submitted subsequent to the May 2002 SSOC.  
This evidence has not been considered by the RO.  

As noted in the introductory section of this decision, the 
hepatitis claim is based on the veteran's disagreement with 
the initial rating assigned for the disorder.  With an 
initial rating, the Court of Appeals for Veterans Claim held 
that separate disability ratings can be assigned for separate 
periods of time based on the facts found.  
Fenderson v. Brown, supra.  Therefore, the RO should consider 
these "staged ratings" based upon the facts found during 
the time periods in question.  

Schizophrenia

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  Certain diseases, including 
a psychosis, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In this matter, the evidence consists of variant opinions as 
to the etiology of the veteran's psychological disorder.  In 
August 1994, Jose J. Zamora Alverez, M.D, conducted 
psychiatric evaluation.  At the conclusion of a mental status 
evaluation, the doctor diagnosed the veteran as having 
schizophrenia and entered an Axis IV entry referring to the 
veteran's active military experience in Vietnam.  Thus, the 
doctor associates the veteran's schizophrenia with service.  
In addition, the record includes an undated progress note of 
Jose M. Sapia, M.D. wherein the doctor stated that he has 
been treating the veteran since 1992 for paranoid 
schizophrenia, gastroesophogeal reflux, and history of 
hepatitis.  Dr. Sapia opined that infectious hepatitis with 
minimum damage to the veteran could increase the veteran's 
mental disorder.  Thus, the doctor suggests that the 
veteran's schizophrenia may be related to his service-
connected hepatitis.  Based on these factors, the Board is of 
the view that a VA examination with an opinion is required to 
determine the nature and etiology of the veteran's 
schizophrenia.  

The Board also notes that Dr. Sapia's treatment records have 
not been obtained and associated with the veteran's claims 
file.  The RO should attempt to obtain those records.  

Skin Disorder

In this matter, the veteran asserts that he developed a skin 
disorder as result of exposure of Agent Orange while serving 
in Vietnam.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (2002); 38 C.F.R. 
§ 3.303 (2002).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Moreover, when adjudicating claims of service connection due 
to alleged herbicide exposure (including Agent Orange), VA 
must consider both direct service connection under 38 C.F.R. 
§ 3.307 and presumptive service connection under 38 C.F.R. § 
3.307 for the disease process enumerated at 38 C.F.R. § 
3.309(e).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  The Veterans Education 
and Benefit Expansion Act of 2001, Pub. L. No. 107-103, § 
201, 115 Stat. 976 (2001); 38 U.S.C. § 1116(f) (2002)).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service and served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, (i.e., a Vietnam Era Veteran) the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
type 2 diabetes; and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2002).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, PCT, or subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii) (2002).

The record shows that the veteran served in the Vietnam; 
therefore, exposure to AO may be presumed.  38 U.S.C.A. 
§ 1116.  As noted previously the evidence reflects that the 
veteran has been diagnosed with a number skin disorders 
including fungus of the feet, dermatitis and scaly pleura 
through his body, lipdimititis, and dermatitis.  In addition, 
the report of an April 2002 VA examination shows that the 
veteran has angioectasia and spider angiomata of the trunk 
anterior and posterior that may be associated with the 
veteran's service-connected hepatitis.  Based on these 
factors, the Board is of the view that a VA examination and 
opinion are required to determine the nature and etiology of 
the veteran's skin disorder.  

Accordingly, this case is remanded to the RO for the 
following:


1.  With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of treatment records for 
the veteran's schizophrenia since 1945 of 
Dr. Jose M. Sapia.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations.  Send 
the claims folder to examiner for review.  

a.  A liver examination to determine the 
severity of the veteran's hepatitis.  All 
indicated studies should be provided.  The 
examiner must review the veteran's claim 
file.  The examiner should respond to the 
following:  

?	Whether the veteran has liver damage 
or disease due to hepatitis.  If liver 
damage is found on laboratory tests 
such damage whould be qualified as 
demonstrable, minimal, moderate or 
marked.  

?	Report all symptoms associated with 
the veteran's hepatitis.

?	State whether the veteran's hepatitis 
causes gastrointestinal disturbances, 
and if so, the degree and frequency 
thereof should be reported. 

?	State whether the hepatitis causes 
fatigue, anxiety, mental depression, 
malaise, anorexia or incapacitating 
episodes (i.e., periods of acute signs 
and symptoms severe enough to require 
bed rest and treatment by a 
physician).  

b.  A psychiatric examination to determine 
the nature and extent any psychiatric 
disorder found, other than PTSD.  Send the 
veteran's claims folder to the examiner for 
review.  The examiner should review the 
claims folder prior to rendering an opinion 
and should indicate that the file was 
reviewed.  If a psychiatric disorder other 
than PTSD is found, the examiner should 
provide an opinion as to etiology of such.  
If a psychosis is found, the examiner 
should state the onset of the disorder.  
The examiner should also indicate whether 
any psychiatric disorder, other than PTSD, 
is related to service.  If the disorder is 
not related to service, the examiner should 
indicate whether the disorder is caused or 
aggravated by the veteran's service-
connected hepatitis.  

c.  A dermatology examination to determine 
the nature and etiology of a skin disorder 
found to be present.  Send the claims 
folder to the examiner for review.  The 
examiner should review the claims folder 
prior to examining the veteran and 
rendering an opinion.  All symtomatology 
should be described in detail.  All 
indicated studies must be performed.  If a 
skin disorder is found to present, the 
examiner provide an opinion as to whether 
any skin disorder is related to service or 
whether such disorder is caused or 
aggravated by the veteran's service-
connected hepatitis.   

3.  Thereafter, the Ro should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
claim of entitlement to compensable 
evaluation prior April 19, 1994 and an 
evaluation in excess of 10 percent since 
April 19, 1994, for hepatitis, with 
consideration old and amended regulations, 
the additional evidence as noted, and with 
consideration of See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The RO should 
also adjudicate the claims for service 
connection for a skin disorder and for 
schizophrenia, on a direct basis.  

5.  If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



